Name: Commission Regulation (EC) No 2155/1999 of 11 October 1999 laying down transitional measures in the wine sector extending the duration of certain replanting rights
 Type: Regulation
 Subject Matter: cultivation of agricultural land;  agricultural activity
 Date Published: nan

 Avis juridique important|31999R2155Commission Regulation (EC) No 2155/1999 of 11 October 1999 laying down transitional measures in the wine sector extending the duration of certain replanting rights Official Journal L 264 , 12/10/1999 P. 0017 - 0017COMMISSION REGULATION (EC) No 2155/1999of 11 October 1999laying down transitional measures in the wine sector extending the duration of certain replanting rightsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999(1) of 17 May 1999 on the common organisation of the market in wine, and in particular Article 80(a) thereof,Whereas:(1) under the rules covering wine-growing potential, all replanting of vines is subject to a system of replanting rights. The rights of a number of growers expired between 31 December 1998 and 1 September 1999. Account should be taken of the shortage of valid rights and the situation on the wine market. Given that Article 80(a) of the new Council Regulation provides for the possibility of measures to facilitate the transition from the old to the new rules, the validity of the above replanting rights should be extended until 1 August 2000;(2) the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1The validity of replanting rights expiring between 31 December 1998 and 1 September 1999 is extended until 1 August 2000.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 October 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.